DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 September 2022 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR10-2015-0154866 filed in the Republic of Korea on 5 November 2015.

Status of Claims
Claims 1 and 2 have been amended.
Claim 3 has been added.
Claims 1-3 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 101
Applicant’s remarks, see Page(s) 6-7, filed 18 September 2022, with respect to the 35 U.S.C. § 101 rejections, have been fully considered, but are not persuasive.
Applicant submits that the claims of the current application are not directed to an abstract idea because the claims state an optimizing process for the calculating the optimal shipping cost and ultimately, the optimal total price can only be determined by a computer having obtained information from at least four separate and distinct electronic sources. Applicant further submits that this process is not possible to be performed by a human, with either "pencil and paper", or mentally. (Remarks: Pages 5-6).
Examiner respectfully disagrees, as although the claims may be performed by a computer, the claimed invention of receiving product costs and delivery costs, performing a calculation, and presenting information to a buyer, are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea. The claims recite(s) a system and series of steps for managing an online store to provide electronic commerce to buyers and sellers, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
Additionally, the judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘at least one computer’, ‘a product database’, and ‘a delivery database’. The additional elements are recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a display, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

35 U.S.C. § 103
Applicant’s remarks, see Page(s) 8-9, filed 18 September 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are moot in view of the new grounds of rejection provided below.

Claim Objections
Claim 1 is objected to because the claim states, “the product information database”. To stay consistent with the claim language, the claim should state, “the product database”.  Appropriate correction is required.
Claim 3 is objected to because the claim states, “wherein the for the shipping company with associated with the optimal shipping cost, prompting the buyer to select the shipment method offered by the shipping company”. The current language has grammatical errors. The claim should state, “wherein the selected shipping company is associated with the optimal shipping cost, prompting the buyer to select the shipment method offered by the selected shipping company”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 recite(s) a system and series of steps for managing an online store to provide electronic commerce to buyers and sellers, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘receiving from a plurality of sellers lists of products and product information associated with each product’; ‘receiving… from a plurality of shipping companies delivery costs and address format’; ‘calculating delivery cost in accordance with products size, and delivery address’; ‘receiving from the buyer…a product input’; ‘conducting a search’; ‘obtaining the product information’; ‘calculating an optimal shipping price of each of said relevant products’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘at least one computer’, ‘a product database’, and ‘a delivery database’. The additional elements are recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a display, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2 and 3 further recite(s) the system and series of steps for managing an online store to provide electronic commerce to buyers and sellers, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.

Additionally, claim(s) 1-3 recite(s) the additional elements of receiving, transmitting, and storing data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission and data storage, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception, transmission, and storage of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.
The generic functions of storing received data in memory are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of storing and retrieving information in memory. This is similar to how storing and retrieving information in memory was found to be a well-known, routine, and conventional function in the decision of Versata Dev. Group, Inc. v. SAP Am., Inc. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-3 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itakura (U.S. Pre-Grant Pub. No. 20020052832), in view of Willard (U.S. Pre-Grant Pub. No. 20140360141).
In regards to claim 1, Itakura teaches the following limitations:
A computer-implemented method for managing online shopping at an online store offering products of a plurality of sellers (Itakura: ¶20-44 disclose a method and system to provide electronic commerce to buyers and sellers), the method comprising:
at least one computer receiving from a plurality of sellers lists of products and product information associated with each product, said product information including location address said product, size of said product, price of said product and a selected shipping company; the at least one computer storing said lists of products and product information in a product database (Itakura: ¶66-76 disclose receiving product specifications and product costs from seller terminals and storing the received data in a product database);
the at least one computer transmitting, to a buyer, an electronic a form to enter a delivery address (Itakura: ¶121-123 disclose a form to allow the buyer to enter their delivery address);
receiving from the buyer, by the at least one computer, a product input including an indication regarding a desired product from the seller of the desired product (Itakura: ¶93-99 disclose receiving a search input regarding a product);
the at least one computer conducting a search in said product database in accordance with said product input and retrieving a list of relevant products (Itakura: ¶93-105 disclose searching the product database in order to retrieve information regarding the desired product);
the at least one computer, in response to receiving the list of relevant products, each listed product including the seller of the listed relevant product, automatically obtaining the product information from the product database (Itakura: ¶62, ¶70-73, ¶93-105, Fig. 5 disclose obtaining product details from the product database, such as the one best seller/manufacturer for the products).

Although Itakura teaches the calculating of transportation costs (Itakura: ¶41, ¶82, ¶123-127), Itakura does not explicitly state determining an optimal delivery cost based on received shipping costs from a plurality of shipping companies.
However, Itakura and Willard together teach receiving, by the at least one computer, from a plurality of shipping companies delivery costs and address format (Willard: ¶12, ¶44-46, ¶58-60, ¶86 discloses a computer based system for receiving shipping costs from a plurality of shipping companies), to be applied to products of the product database as selected by a buyer (Itakura: ¶62, ¶70-73, ¶93-105, Fig. 5 disclose obtaining product details from the product database, such as the one best seller/manufacturer for the products), said delivery costs including parameters for calculating delivery cost in accordance with products size, and delivery address, said delivery costs and address format are stored in a delivery database (Willard: ¶12, ¶44-46, ¶58-60 disclose that the shipping costs from the shipping companies are calculated using a postage database and are based on a source location, a destination location, a weight/size, and a shipment speed); and based on the obtained product information (Itakura: ¶62, ¶70-73, ¶93-105, Fig. 5 disclose obtaining product details from the product database), calculating an optimal shipping price of each of said relevant products for one or more shipping companies of the plurality of the shipping companies, in accordance with the delivery costs provided by each of the one or more shipping companies, for delivery of a buyer selected product, by each of the one or more shipping companies based on the parameters including location address of the seller, the delivery address provided by the buyer, and the size of the relevant product (Willard: ¶12, ¶44-46, ¶58-60 disclose selecting an optimal shipping company based on one or more metrics, such as the lowest cost to ship the package to the destination in a given time, or the fastest shipping time, or a weighted combination of rate and shipping time).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shipping company selection, as taught by Willard, into the system and method of Itakura. One of ordinary skill in the art would have been motivated to make this modification in order to “allow for the selection of a postage product that optimally balances… the size and weight of the package being shipped, the destination of the package, the source of the package, the amount of time available to get the package to its destination, etc.” (Willard: ¶5).



Itakura and Willard go on to teach:
and the at least one computer causing a display on a computer associated with the buyer the total price of each product of the list of relevant products, each total price including the price of each product together with the optimal shipping cost of said each product, for electronic selection and/or purchase by the buyer, such that the total price is an optimal price for said each product as determined by the at least one computer (Itakura: ¶104, ¶125-130, Figs. 8-9 disclose displaying the product costs and shipping costs to the buyer and allowing them to purchase the materials. Willard: ¶12, ¶44-46, ¶58-60 disclose selecting an optimal shipping company based on one or more metrics, such as the lowest cost to ship the package to the destination in a given time, or the fastest shipping time, or a weighted combination of rate and shipping time).

In regards to claim 3, Itakura and Willard teach the method of claim 1. Willard further teaches wherein the selected shipping company is associated with the optimal shipping cost (Willard: ¶12, ¶44-46, ¶58-60 disclose selecting an optimal shipping company based on one or more metrics, such as the lowest cost to ship the package to the destination in a given time, or the fastest shipping time, or a weighted combination of rate and shipping time), prompting the buyer to select the shipment method offered by the selected shipping company (Willard: ¶37, ¶44-46, ¶58-60 discloses that the shipping level and speed (i.e., shipping method) may be selected by the user).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shipping company selection, as taught by Willard, into the system and method of Itakura and Willard. One of ordinary skill in the art would have been motivated to make this modification in order to “allow for the selection of a postage product that optimally balances… the size and weight of the package being shipped, the destination of the package, the source of the package, the amount of time available to get the package to its destination, etc.” (Willard: ¶5).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itakura (U.S. Pre-Grant Pub. No. 20020052832), in view of Willard (U.S. Pre-Grant Pub. No. 20140360141), in further view of King (U.S. Pre-Grant Pub. No. 20130204776).
In regards to claim 2, Itakura and Willard teach the method of claim 1. Although Itakura further teaches receiving, by the at least one computer, from the buyer an indication of at least one selected product (Itakura: ¶93-99 disclose receiving a search input and a selection regarding a product); the at least one computer sending a seller of the selected products order instructions (Itakura: ¶85 discloses providing a purchase order of the product to the seller), Itakura does not explicitly state sending a delivery zone to a shipping company.
However, King teaches the at least one computer converting the delivery address to a delivery zone adapted in accordance with the address format of the selected shipping company associated with said selected product; and the at least one computer sending said delivery zone to the selected shipping company along with product information (King: Fig. 1, ¶18, ¶20-23, ¶27-29, ¶32-33 disclose gathering the delivery address, recognizing the delivery location, and sending the data to the shipping vendor in order to deliver the products to the buyer).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shipping delivery process, as taught by King, into the system and method of Itakura and Willard. King overtly states the delivery company process that is alluded to in the method and system of Itakura, which when combined, yields a predictable result. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628